 WXON-TVWXON-TV,Inc.andNationalAssociationofBroadcast Employees and Technicians, AFL-CIO. Case 7-CA-25199June 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn July 29, 1986, Administrative Law JudgeJames L. Rose issued the attached decision. TheRespondent filed exceptions and a brief, the Gener-alCounsel filed cross-exceptions and a brief, andtheRespondent, theGeneralCounsel, and theCharging Party filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm certain of thejudge's rulings,findings,and conclusions and to re-verse others, as set forth below.1.The Respondent operates a television broad-casting station.At thehearing the parties stipulatedthat about August 30, 1985, the Respondent elimi-nated unilaterally its production department with-out bargaining with the Union as bargaining repre-sentative of the employees 1 and that the decision toeliminate the department resulted in the layoff ofthree bargaining unit employees. The judge foundthat the failure to bargain over this decision violat-ed Section 8(a)(5) and (1) of the Act. The Re-spondent contends that the decision to eliminatethe production department did not turn on laborcostswithin the meaningofOtis Elevator Co., 269NLRB 891 (1984), and, therefore, there was noduty to bargain regarding this matter.We findmerit in the Respondent's contention and find thatthe decision to eliminate the production departmentwas not a mandatory subject of bargaining.In addition to its broadcasting of television pro-graming and the sale of commercial air time, theRespondent also maintained a production depart-ment that produced commercial and public affairsprograming. In February 1985 the Respondent'sgeneralmanager-vice president, Douglas Johnson,met with two of the three employees in the pro-duction department, Carl Scott and Robert Schade.According to Scott, Johnson indicated that the Re-spondent was concerned with the falling revenuesof the production department. Johnson producediTheparties stipulated that on August 30, 1985, the Union was certi-fied as bargaining representative of all employees of the Respondent di-rectly involved in the production,presentation,and transmission of pro-grams615accounting ledgers to the employees and stated, ac-cording to Scott, that in 1984 production incomehad fallen to $6900 while production salaries hadreached $184,000. Johnson pointed out that since1982 production income had "gone way down"and productionsalarieshad "gone way up." It isundisputed that production income formerly was inthe range of $100,000 annually.Johnson asked Scott and Schade to survey theproduction rates that production companies andother television stations charged their clients. John-son also asked the production employees to workmore closely with the Respondent's sales depart-ment in order to helpgeneratemore productionincome. Scott testified that Johnson advised themthat unless the production department generatedgreater income, continuation of the production de-partmentwould be in jeopardy.2 The recordshows, and the judge found, that the Respondentthereafterincreaseditsefforts to obtain additionalcustomer use of its production department and toincrease commercialproduction.GeneralManagerJohnson testified in this regard that many of theRespondent's competitors had special effects equip-ment that the Respondent did not possess, but thatitwas determined that obtaining such equipmentwas not economically justified.The uncontroverted testimony of General Man-ager Johnson establishes that 6 months after hisFebruary 1985 meeting with Scott and Schade, anddespite the increased efforts to increase commercialbusiness,production "did not increase one iota."Indeed, the judge found that the production de-partment was not economically viable.3 On August30, 1985, the Respondent decided to eliminate theproduction department and did so without bargain-ing with the Union. The production department'sthree employees were terminated.InOtis Elevator Co.,269 NLRB 891 (1984), theBoard held that management decisions that affectthe basic direction or nature of the business are ex-cluded from the mandatory bargaining subjects de-scribed in Section 8(d). The critical factor,as iden-tified by the Board plurality, is whether the deci-sionturns upon a change in the nature or directionof the business, or turns upon labor costs. Id. at892. In theinstant case,the judge found summarilythat "the primary factor appears to have been theproduction departmentsalaries againstrevenues"2The judge concluded erroneously that there was no discussion at thistime concerning the possibility of eliminating the production department2There is no contention that the decision to eliminate the productiondepartment was motivated by anything other than valid business reasonsAccordingly,we disavow the judge's comments that the timing of thedecision in relation to the employees'designation of the Union as theirbargaining representative"suggests discrimination in the Respondent'sAugust 30 decision "289 NLRB No. 80 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand that the decision,therefore,turned substantial-ly upon labor costs. Thus, the judge found thatGeneralManager Johnson's express reference tosalaries in relation to declining income atthe Feb-ruary 1985 meeting with employees Scott andSchade established that the predominant reason foreliminationof the production department was laborcosts.We disagree.Contrary to the judge, we are unable to findunder the circumstances of this case that the Re-spondent's decision turned upon labor costs simplyby virtue of General Manager Johnson's referenceto salaries at the February 1985 meeting. Thus, theevidence is clear that the production departmenthad suffered a precipitous decline in revenues fromapproximately $100,000 to, at most, $6900.4 Gener-alManager Johnson attempted to increase revenuesthereafter through increased sales efforts to noeffect.Further, it is uncontradicted that the Re-spondent's efforts to do so were limited by the ab-sence of certain special effects equipment that it de-cided was not cost effective to procure. After a 6-month effort, income generated by the productiondepartment remained unchanged.On these facts, we find that the essence of thedecision to eliminate the production departmentwas based on the failure of that department to gen-erate revenues sufficient to justify its continued ex-istence; that consequently it did not constitute amandatory subject ofbargainingbecause it turnedon a fundamental change in the direction of itsbusiness.5 Thus, the Respondent was faced with asituation in which a department employing threeemployees and utilizing equipment at hand generat-ed income that was, beyond question, extremelylow and essentiallynominalin character. AlthoughJohnson made specific reference at the February1985 meeting to $184,000 in production departmentsalaries,and perhaps this played a role in triggeringan attempt to increase revenues,itdoes not followthat the decision, therefore,must have "turnedupon" labor costs.Inland Steel Container Co., 275NLRB 929, 937 (1985), enfd. sub nom.SteelworkersLocal 2179 v. NLRB,822 F.2d 559 (5th Cir. 1987).Rather, it appears that production revenues wereso low that,in the absence of a substantial increasein income, the department was not economicallyviable irrespective of salary levels. In this context,the logical import of Johnson's reference to in-creasing salary levels, in relation to decreasingincome, was to demonstrate the plight of the de-4Although employee Scott testified that Johnson described 1984 pro-duction income as $6900,Johnson testified that it was in the range of$4000-5000.5These findings are warranted under any of the views expressed inOtis Elevator Co,suprapartment and to impress on the employees the needto increase revenues. This likelihood is supportedby Johnson's contemporaneous instructions to co-ordinatematterswith the Respondent's sales de-partment and by Johnson's comments that, unlesstheproductiondepartmentgeneratedgreaterincome, its future would be in jeopardy. Accord-ingly,we shall dismiss that portion of the com-plaintalleging that the Respondent unlawfullyeliminated the production department without bar-gaining with the Union.2.The judge also found that even if the decisionto eliminate the production department was not amandatory subject of bargaining, the Respondentstillhad the obligation to negotiate with the Unionconcerning the effects of that decision on wages,hours, and employment conditions of bargainingunit employees. The Respondent contends in its ex-ceptions that the complaint did not encompass anyallegationsthat the Respondent failed to bargainover effects, as found by the judge. We find meritin the Respondent's exception.Withregardto theeliminationof the productiondepartment, the complaint alleged in its entiretythat the Respondent violated Section 8(a)(5) and(1)when it "unilaterally eliminated the productiondepartment, resulting in the lay off of three em-ployeeswithout bargainingwith the ChargingParty." As contended by the Respondent, the com-plaint does not allege a separate unlawful refusal tobargain over the effects of the elimination of thedepartment on wages, hours, and employment con-ditions.More particularly, the allegedly unlawfulconduct placedin issueby the General Counselwas the Respondent's failure to bargain over thedecision to eliminate the production department,i.e., the unilateral discontinuance of the productiondepartmentwithoutfirstbargainingwith theUnion. Indeed, at the hearing the parties limitedthe factual issues to be litigated by stipulating thatthe Respondent took unilateral action without bar-gaining "over the decision to eliminate the depart-ment." Further, neither the General Counsel northeUnion contended at the hearing or in theirposthearing briefs that the Respondent had notonly failed to bargain over the decision to eliminatetheproduction department but also separatelyfailed to bargain in violation of the Act over theeffects of that decision.6 Accordingly, we agreewith the Respondent that the issues litigated didnot encompass the effects-bargaining violation6We also note that although both the General Counsel and the Unionfiled answering briefs in response to the Respondent's exceptions,neitherparty took issue with the Respondent's contentions regarding the judge'sallegedly erroneous findings as to effects bargaining. WXON-TVfound by the judge, and we shall delete those find-ingsfrom our Order.73.By letter dated November 11, 1985, the Unionrequested certain information from the Respondentpertaining to the following matters: the reasons forthe termination of bargaining unit employeesJosephPzenowagis,Robert Schade, and CarlScott; accompanying documents referring to thatdecision; the status of in-house production work;the status of public service broadcasting spots; pro-duction service subcontracting; duties of the chiefoperator;and bargainingunitwork being per-formed by supervisory personnel.That same day, November 11, 1985, the Unionsigned the unfair labor practice charge, officiallyfiled on November 12, 1985, alleging that the Re-spondent violated Section 8(a)(1), (3), and (5) byunilaterally changing terms and conditions of em-ployment ofbargainingunit employees,assigningquasi-supervisory duties to unit employees, termi-nating anddiscriminating against employees, andrefusing to provide requested information.By letter dated December 4, 1985, the Respond-ent,throughLabor RelationsDirector ShirleyMoore, responded to the Union's information re-quest.The letter, noting that the request was filedonly I day prior to the filing of the unfair laborpractice charge, advised the Union that most of therequested information would be provided to theBoard in the course of the investigation and that, asa result, the Respondent would not provide the in-formation directly to the Union. By letter of De-cember 6, 1985, the Union demanded that the re-quested information be supplied directly to theUnion. On December 31, 1985, the Regional Direc-tor for Region 7 issued the complaint in this case.Thereafter, by letter of January 8, 1986, counsel forthe Respondent provided the Union with a copy ofitsposition statement submitted to the Region inconnectionwith the investigation of this case.Counsel for the Respondent indicated in the letterthat the Union should advise her in the event thatadditional questions remained unanswered and that7We find this case factuallydistinguishable from the Board's recentdecisioninLittonBusinessSystems,286 NLRB 817 (1987). In that case,the Boatd found that an employer violated Sec. 8(aX5) and(1) by refus-ing to bargain over its decision to lay off unit employees as an effect ofitsdecision to convert its plant machinery to a new process.InLitton,however,in contrast to the instant case,the complaint separately allegedan unlawful failure to bargain over"the decisionto lay off employees,"and effects bargaining issues were fully litigated Id. at fn.7.Further, inLittontheGeneral Counsel did not contend to the Board that the under-lying decisionto convertthe machinery was a mandatorysubject of bar-gaining,thereby framing the issue to be decided,under the facts of thatcase,as pertaining to the decisionto layoff employees Here, the issuelitigatedby the GeneralCounsel was whether the unilateral decision toeliminate the department entirely was a mandatorysubject ofbargainingbecause it turned on labor costs;and, as noted,neither theGeneral Coun-sel nor the Union madeany specificcontention regarding an effects bar-gainingviolation617an attempt would be made to provide appropriateresponses. The parties stipulated that there was noresponse to the January 8, 1986 letter. There is noevidence that the Union otherwise sought to bar-gainover the matters contained in the unfair laborpractice charge and in the November 11, 1985 re-quest for information.The judge found that the Respondent violatedSection 8(a)(5) and (1) by not providing the re-quested information. The Respondent excepts tothat finding, contending that under the circum-stancespresented in this case, the Union's requestfor information was not for the purpose of collec-tivebargainingbut was for a purpose related to itsunfair labor practice charge.We find merit to thiscontention and reverse the judge's finding of a vio-lation.It is axiomatic that a collective-bargaining repre-sentative is entitled to information relevant andnecessary to the proper discharge of its duties asthe collective-bargainingrepresentative.NLRB v.TruittMfg. Co.,351 U.S. 149 (1955). In the instantcase, however, it appears that the Union elected topursue resolution of the matters sought in its No-vember 11, 1985 request for information throughthe Board's unfair labor practice procedures ratherthan through the collective-bargaining process.Thus, on thesameday that it requested informationfrom the Respondent, the Union signed, and by thenext day had filed, an unfair labor practice chargeraisingvirtually the identical matters sought in theinformation request-the unilateral elimination ofthe production department, the elimination of unitwork byunilateralcreation of a supervisory posi-tion, and the discriminatory termination of employ-ees becauseof their union activities. Indeed, theunfair labor practice charge alleges that the Re-spondent unlawfully failed to provide information,pertaining to the very matters contained in the in-formation request made on the same day that thecharge was prepared.Thus, before the Respondent even had knowl-edge of the request for information, let alone anopportunity to respond, the Union was charging itwith violating the Act by failing to provide the re-quested information. Further, apart from the infor-mation request itself, there is no evidence that theUnion initiated any contact whatsoever with theRespondent in any bargaining context regardingthematters contained in the information requestand the unfair labor practice charge. Thus, it is evi-dent that the Union chose to prosecute these mat-ters through the Board's unfair labor practice pro-cedures rather than to bargain with the Respond-ent. Its information request, therefore, under thefacts of this case, was akin to a discovery device 618DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpertinent to its pursuit of the unfair labor practicecharge rather than to its duties as collective-bar-gainingrepresentative.Huck Mfg. Co.,254 NLRB739, 755 (1981);AmericanOil Co.,171 NLRB 1180,1188 (1968).Accordingly,we shall dismiss thatportion of the complaint alleging that the Respond-ent violated Section 8(a)(5) and (1) by failing toprovide information."4.We agree with the judge that the Respondentviolated Section 8(a)(3) and (1) by refusing to rein-state employee JoAnn Thompson.9 In adopting thejudge's findings, however, we note, in addition tothe judge's analysisof theRespondent's defense,10the following with respect to the evidence perti-nent to the Respondent's evidentiary burden underWright Line,251NLRB 1083 (1980)-a burdenwhich, like the judge, we find the Respondent hasnot carried.Thompson began her employment with the Re-spondent in 1983. On September 6, 1985, Thomp-son commenced an approved unpaid pregnancyleave of absence for the birth of her child. For sev-eralweeks prior to her leave of absence, sheworked in the Respondent's traffic department as atrafficassistantpreparing "facility sheets." The fa-cility sheets prepared by Thompson contain titlesand segment times for commercials and instruct thestation'sengineerswhen commercials are to beaired.Commercials, however, are often not aired, andduring each month the Respondent prepares "pre-emption forms" that contain information concern-ing each commercial that was not broadcast. Pre-emptions may occur in connection with an error inthe preparation of facilitysheets inthe traffic de-partment or they may occur because of broadcastscheduling that does not permit the commercial8Further,to the extent the November 11, 1985 request pertained tothe decision to eliminate the production department,itdid not concern amandatorysubject ofbargaining and, therefore,the Respondent was notobligated to provide requested information bearing on that decision.UOPInc.,272 NLRB 999, 1000(1984);Otis Elevator Co,supra at 894In agreeing with his colleagues that the Respondent did not violateSec. 8(a)(5) and (1) by failing to furnish the requested information,Member Johansen reties on the fact that there had been no refusal to theUnion's sole request for the information when it filed its charge allegingsuch a refusal.8We adopt the judge'sfindings that the General Counsel met herburden underWright Lineto establish that Thompson's union activitieswere a motivating factor in the failure to reinstate,noting Thompson'srole as a union activist,the Respondent's knowledge of Thompson's role,and the disparate treatment directed toward Thompson in comparison toall other employees who took pregnancy leave,all of whom were rein-stated upon application1° In rejecting the Respondent's defense for not reinstating Thompson,the judge concluded"that the Respondent's contention that Thompsonwas an incompetent employee was a pure fabrication"He deemed theevidence submitted to show her alleged incompetence to be "unpersua-sive"and "not credible"Although these conclusions of the judge sug-gest that he viewed the Respondent's assertions as purely pretextual, henevertheless appears to have considered the merits of those assertions ontheir own termsspot.It is clear,however, that they occur in theregular course of business. It is also clear that theairing of commercials provides the principal sourceof income for the Respondent, and that when acommercial is not broadcast, i.e., "preempted," theRespondent does not get paid for it.About November 1, 1985, Thompson sought toreturn to her trafficassistantposition.Her requestwas denied. The Respondent, through GeneralManager DouglasJohnson, advised Thompson byletter of November 1, 1985, that she would not bereinstated because her job performance prior to theapproval of her leave had been unsatisfactory.Johnson indicated further that Thompson's formerposition would be eliminated shortly and would beperformed automatically by computer. 11The Respondent contends that Thompson wasnot reinstated because of her unsatisfactory job per-formance in the preparation of facility sheets. Morespecifically, the Respondent asserts that it lost sub-stantial revenues from Thompson's errors in pre-paring facilitysheets, asa result of which a numberof commercials were preempted, and hence no pay-ment was received. Contrary to the Respondent,we find that the Respondent has failed to establishthat Thompson would not have been reinstated, forthe reason asserted by it, even without her unionactivities.At the outset, we note that, as the judge found,the amount of revenueloss causedby the failure tobroadcast preempted commercials normally is inthe range of approximately $3000 monthly. DuringThompson's tenure in writing facility sheets,essen-tially around August 1985, the revenues lost be-cause of preempted commercials totaled $3630. Ac-cording to the preemption forms for that period,$2060 was attributed to facility sheets prepared byThompson and $1570 to other sources. Critically,theRespondent presented no documentary evi-dence for anyothermonthly period detailing theusualmonthly breakdown of revenue losses con-tained in its preemption forms, notwithstandingthat the Respondent admittedly had in its posses-sion thousands of commercial contracts for a 12-month period, containingnumerouspreemptionforms. 12" The partiesstipulated that aboutNovember 19, 1985, theRespond-ent unsuccessfullyattempted to use a computer program to automate the"facility function" in the trafficdepartment and that the department hasoperated subsequently in the same manner asithad prior to August 1985i2 The judgenoted thatthe Respondent"broughtforth approximatelynine boxes of materials representing contractsfor about 6 months beforeand 6 months after the eventsof thismatterwhichcontainedmany of thepreemption sheets "The onlypreemption sheets introducedinto evi-dence,however,were the sheets placed inThompson's file during theperiod she was employedin thetrafficdepartment. WXON-TVMore particularly, the recordcontainsno proba-tive documentary evidence concerning relative per-centage of revenue losses normally attributable tothe errors in the traffic department, as distinguishedfrom scheduling events, or the relative percentageof traffic department errors normally attributable tothe employee occupying the position occupied byThompson during her tenure in the traffic depart-ment.13Further, the total amount of revenue lostduringThompson's trafficdepartment tenure($3630)isnotdisproportionate to the norm ("ap-proximately" $3000), and $1570 of the revenuelossesduring that period was attributable to othersources. Indeed, even if itis assumedthat the totalrevenue losses during the period Thompson per-formed as a trafficassistantexceeded the monthlyaverage by $630, that amount conceivably mayhave been wholly or primarily attributable to dis-proportionate losses from sources outside the trafficdepartment during that period.In short, evenassuming thatrevenue losses of$2060 were attributable to Thompson's preparationof facility sheets, the Respondent has not demon-strated that Thompson's job performance exceededthe usual range of preemption losses which the Re-spondent itself tolerated in the normal course ofbusiness.14Accordingly, we adopt the judge's find-ing that the failure to reinstate Thompson violatedSection 8(a)(3) and (1) of the Act.5.We agree with the judge that the Respondentcoercively interrogated employee Carl Scott in vio-lationof Section 8(a)(1). The record shows thatseveral days before the Board-conducted electioninAugust 1985, pursuant to which the Union wascertifiedasbargainingrepresentative,GeneralManager andVice PresidentDouglas Johnsoncalled production department employee Carl Scottinto a managementoffice.This meeting was one ofa series ofmeetingsconducted by Johnson with in-dividual employees during the week preceding theelection.At the outset of the meeting with Scott,Johnson indicated that he did not care one way orthe other about the Union and that if it was timefor the Union to come in or not, it did not makemuch difference. Johnson then asked Scott whetherhe was in favor of the Union. After Scott indicatedhe was not in favor of the Union, Johnson statedthat Scott should not worry about their conversa-tion the previous February regarding the future ofthe production department. Johnson also stated, inreference to the Union, that "he wanted to squash18The traffic department is composed of a traffic manager, a trafficassistant,and another individual whose specific duties are not detailed inthe record14We also note that apart from the absence of probative documentaryevidence, the judge found thatTrafficManager Petrykowski's testimonyregarding Thompson's job performance was not credible619this thing and squash it big." The judge also foundthat Johnson told Scott that voting the Union inwas akin to a slap in the face to management. 1 sApplyingSunnyvaleMedical Center,277 NLRB1217 (1985), we find that Johnson's interrogation ofScott under the circumstances reasonably tended torestrain,coerce, or interfere with Section 7 rights.First,we note that the inquiry was made by a highmanagementofficial,Johnson, who occupied thepositions of general manager and vice presidentand who, the previous February, had informedproduction employee Scott that the future of theproduction department was in jeopardy. Thus, atthe time of the inquiry, Scott was aware that John-son essentiallywas reevaluating the future ofScott's job status. Indeed, Johnson's oblique refer-ence to their February conversation served to em-phasize this reality. Second, the inquiry took placein a one-to-one encounter in a management officeonly days before the representation election, andthe nature of the information sought in this encoun-ter concerned Scott's preference in that election.Third, considering the encounter as a whole, theinterrogation occurred in the context of Johnson'shighly charged expressions of hostility toward theUnion. Thus, Johnson indicated to Scott that hewanted to "squash" the Union and "squash it big"and expressed the view that a favorable vote forthe Union would be a slap in the facetomanage-ment.Although at the outset of the encounterJohnson expressedassurancesof neutrality regard-ing the Union, these assurances were directly con-tradicted by his subsequent comments, and couldnot be taken at face value. In these circumstances,we agree with the judge that the interrogation vio-lated Section 8(a)(1) of the Act.16REMEDYHaving concluded that the Respondent has en-gaged in certain unfair labor practices, we shallorder the Respondent to cease and desist and toib In finding that an interrogation regardingScott'sunion sympathiestook place,itappears that the judge credited elements of both Scott'sversion of the conversation and elements of Johnson'sversionThus, thejudge found that Johnson stated that employees' voting for the Unionwould be considered a slap in the face of management,which is consist-ent with Johnson's version,whereas Scott's version is that Johnson indi-cated that if the employees voted in the Union,"itwas just like the em-ployees saying, fuck you, management"Further, Scott testified,as foundby the judge, that Johnson asked him whether he was for the Union,whereas Johnson testified that he did not ask Scott what his feelings werewith regard to the Union and that Scott voluntanly indicated he was notfor the Union None of the parties filed exceptions to the judge's resolu-tions of credibility16We find no ment to the Respondent's contention that the judgeerred in not permitting the Respondent's counsel to question Scott re-garding whether he subjectively perceived himself tobe coerced 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtake certain affirmative action designed to effectu-ate the policies of the Act.' 7Having concluded that the Respondent violatedSection 8(a)(5) and (1) of the Act by unilaterallycreating a new supervisory position to include bar-gaining unit work, without bargaining with theUnion,1'we shall order the Respondent, if theUnion so desires, to rescind the position of assistantchief operator.Kendall College,228NLRB 1083(1977).Having concluded that the Respondent violatedSection 8(a)(3) and (1) of the Act by refusing to re-instate employeeJoAnn Thompson to her formerposition,we shall order the Respondent to offerJoAnn Thompson immediate and full reinstatementto her former job or, if that job no longer exists, toa substantially equivalent position,without preju-dice to her seniority or any other rights or privi-legespreviously enjoyed, and make her whole forany loss orearningsand other benefits she mayhave suffered in accordance with the provisions ofF.W. WoolworthCo., 90 NLRB 289 (1950), withinterest to be computed in the manner prescribed inNew Horizons for the Retarded.' 9ORDERThe National Labor Relations Board orders thattheRespondent,WXON-TV, Inc., Southfield,Michigan, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Coercively interrogating employees concern-ing their interest or their activity on behalf of theUnion.(b)Unilaterally creating a new supervisory posi-tion to include bargaining unit work without bar-gainingwith the Union.(c)Refusing to reinstate an employee who tookmaternity leave of absence because of her interestin andactivity on behalf of the Union.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a) If the Union so desires, rescind the positionof assistant chief operator, and accord recognition17Under the circumstances of this case,and given the nature of theviolationsfound,we have substituted a narrow cease-and-desist order forthat recommendedby the judgeWe have also deleted the ,judge's recom-mended inclusion of a visitatorial clause.CherokeeMarine Terminal,287NLRB 1080 (1988).18Noexceptions were filedto the judge's findings on the merits re-gardmg this allegation.19 283 NLRB 1173 (1987).Interestwill be computed at the "short-term Federal rate"for the underpayment of taxes as set out in the 1986amendmentto 26 U S C § 6621to the Union as the collective-bargaining represent-ative of the former occupant of that position whowas in the bargaining unit.(b)Offer JoAnn Thompson immediate and fullreinstatement to her former job or, if the job nolonger exists,to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed, and makeher whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsther, in the manner set forth in the remedy sectionabove.(c)Remove from its files any reference to theunlawful refusal to reinstate JoAnn Thompson andnotify her in writing that this has been done andthat her alleged poor work performance will not beused againsther in any way.(d) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Southfield, Michigan facility copiesof the attached notice marked "Appendix."20Copies of the notice, on forms provided by the Re-gional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(t)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.20 If this Order is enforced by a judgment of a United States court ofappeals, the wordsin the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice. WXON-TVWE WILL NOT coercivelyinterrogate employeesconcerning their interest in or activity on behalf ofNational Association of Broadcast Employees andTechnicians, AFL-CIO.WE WILL NOT unilaterally create a new supervi-sory position to includebargainingunit work with-out bargaining with the Union.WE WILL NOT refuse to reinstate an employeewho took maternity leave of absence because ofher interest in or activity on behalf of the Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-ciseof the rights guaranteed you by Section 7 ofthe Act.WE WILL, if the Unionso desires,rescind the po-sitionof assistant chief operator and WE WILLaccord recognition to the Union as the collective-bargainingrepresentative of the former occupant ofthat position who wasin the bargaining unit.WE WILL offerreinstatementto JoAnn Thomp-son to her former job or, if that job no longerexists,to a substantially equivalent position of em-ployment and WE WILL make her whole for anyloss of wages or other rights and benefits she mayhave suffered as the result of our discriminationagainsther, less any net earnings, plus interest.WXON-TV, INC.Mark D. Rubin, Esq.,for the General Counsel.Elaine Grand Stulberg, Esq. (Sommers, Schwartz, Silver &Schwartz),of Southfield,Michigan, for the Respond-ent.Samuel C.McKnight, Esq. (Klimist,McKnight, Sale &McClow),of Southfield,Michigan, for the ChargingParty.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge. Thismatter was tried beforeme atDetroit,Michigan, on 14and 15 April 1986, on the General Counsel's complaintthatallegedthat the Respondentengagedin certain vio-lations of Section8(a)(1), (3), and(5) of the NationalLaborRelationsAct (29 U.S.C. § 151 et seq.)'In briefit is allegedthat the Respondent unlawfully in-terrogated an employee, discriminatedagainst an em-ployee by refusingto reinstateher following a maternityleave of absence, and breacheditsobligationsto bargainin good faith by: unilaterallyeliminatingthe productiondepartment (resultingin the layoff of three bargainingunit employees), unilaterallycreatinga supervisory posi-tion and vesting it with bargaining unit duties,unilateral-ly transferringbargainingunitwork to supervisors, and1The charge was filed on 12 November 1985, and the complaint issuedon 31 December 1985.621refusing to furnish the Charging Party certain requestedinformation.2The Respondent generally denied that it committedany unfair labor practices and affirmatively contends thatJoAnn Foggie Thompson3 was not reinstated followingher maternity leave of absence because of poor workperformance. The Respondent contends that whether toeliminatethe production department was not a mandato-ry subject of bargaining, and therefore its decision couldbemade unilaterally.The Respondent contends thatduring the course of the investigation of the charges itfurnished the information requested by the ChargingParty. The Respondent argues there was no change inthe bargaining unit work done by supervisors; and final-ly, the Respondent denies that the interrogation of em-ployees was unlawful.On the record as a whole, including my observation ofthewitnesses, briefs, and arguments of counsel, I issuethe followingFINDINGSOF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONThe Respondent is a Michigan corporation engaged inthe operation of an independent UHF television broad-casting station.In this business,the Respondent annuallyhas gross revenues in excess of $500,000, and broadcastsnationally advertised products the revenue from whichexceeds $50,000, utilizes national news services for whichitpays in excess of$10,000,and has purchased goods,products,and materials with value in excess of $50,000directly from points outside the State of Michigan. TheRespondent admits, and I find,that it is an employer en-gaged in interstate commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.NationalAssociation of Broadcast Employees andTechnicians,AFL-CIO(theUnion)isadmitted to be,and I find is,a labor organization within the meaning ofSection 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. Background FactsDouglas Johnson is the Respondent's vice presidentand general manager.A. J. Johnson, his father, is thechairman of the board of directors and president. In Feb-ruary 1985,4 Douglas Johnson called into his office CarlScott and Bob Schade, two of the three production de-partment employees, and discussed with them the gener-al lack of productivity in that department. According toScott's testimony, Johnson said that for 1984 the produc-tion department salaries were $184,000 while the depart-ment incomewas $6900. This compared unfavorablywith the preceding years, but was consistent with the2Other allegations of 8(a)(5) violations were alleged in the complaintbut either were withdrawnor noevidence was offered concerning them.Thus,the allegations summarizedabove were the only oneslitigated3This spellingis from her signature on an exhibit.The transcript is inerror and is corrected.4All datesare in 1985 unless otherwise indicated. 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtrend. Revenues for the production department had beengoing downwiththe salaries going up.Notwithstanding these figures, there apparently was nodiscussion at that time between management and employ-ees concerningthe possibilityof eliminatingthe produc-tion department. Indeed, the Respondent's sales manager,Sandy Henry, testified that during the spring, the salesdepartmentwas increased and sales efforts includedpitching to potential customers the fact that the Re-spondent had its own production capability.Other than these two events, the record is devoid ofany evidence concerning the status of the production de-partment from early 1985 until the Respondent deter-mined to eliminate it on 30 August.Sometime in 1985,the Union began an organizationalcampaign among the Respondent's employees.Active inthiscampaignwas bargaining unit employee JoAnnThompson. A representation hearing was held on 7 Juneatwhich she appearedas a witnesson behalf of theUnion. Although it is unclear from the record the dispo-sition of that hearing, an election was in fact held amongthe Employer's bargainingunit employees5 in which amajority voted in favor ofrepresentationby the Union.Thus, the parties stipulated that on 30 August the Unionwas certified as the employees'bargaining representative.On that date,as noted above,the Respondent eliminat-ed its production department and subsequently the threeproduction department employees were terminated-CarlScott and Robert Schade effective 13 September and JoeDzenowagiseffective 20 September.Prior to the election, which apparently was sometimeinAugust, Douglas Johnson individually called into hisoffice most, if not all,of the bargaining unit employeesand asked them, according to his testimony, about their"concerns." Johnson's discussion with Scott along theselines is alleged to have been violative of Section 8(a)(1)of the Act.On 23 September, the Respondent created a new su-pervisory position of assistant chief operator, which jobincluded supervisory responsibilities as well as duties pre-viously performed by the bargaining unit position of as-sistant chief operator. It is agreed that the Respondentgave no notice to the Union prior to creating this posi-tion.And in connection with this, Gary King was promotedfrom the bargaining unit position of assistant chief opera-tor to the supervisory position of chief operator but hecontinued to perform bargaining unit duties in additionto those supervisory duties of chief operator. The pro-motion and the continued performance of these duties byKing was without notification to or bargaining with theUnion.On 11 November, counsel for the Union wrote Doug-las Johnson asking to be furnished certain informationS It is alleged and admittedthat theappropriate bargainingunit withinthe meaningof Sec 9(b) of the Act is-All employees employed by WXON-TV, Inc., in Southfield,Michi-gan,whoare directly involved inthe production,presentation andtransmission of programs,including on-air personnel,technicians,productiontechnicians,maintenance technicians,filmeditors and theshipping and receivingclerk, but excludingclerical employees, sales-persons, guards and supervisors as definedin the Actwith regard to the termination of the production depart-ment employees and the promotion of Gary King andanother employee. This letter was answered on 4 De-cember by Shirley L. Moore, the Respondent's directorof labor relations, who stated that as a result of theUnion having filed a charge with the Board, the informa-tion requested would be furnished during the course ofthe investigation and "as a result, we will not be provid-ing the information directly to you."On 6 December, counsel for the Union replied to thatletter stating that the Union demanded the informationbe furnished directly. On 8 January 1986, counsel for theRespondent sent to the Union a position statement thathad been submitted to the Board in connection with theinvestigation of the instant matter. The Respondent con-tends that this position statement contains all the infor-mation requested by the Union to which it is entitled.JoAnn Thompson was hired as a film editor in 1983and worked in that job until July 1985, at which time shewas transferred to the traffic department, apparently as aresult of reduced work available for film editors. In thetraffic department Thompson, along with others, was re-sponsible for writing up "facility sheets." These are in-structions to the engineering department concerning thetime when certain commercials are to be aired. Accord-ing to the Respondent, in this work Thompson made a"costly amount of errors," whereas for others with thesame training"errors were few."On 16 August, Thompson wrote a memo to her super-visor stating that "as per company policy" (which shetestified, uncontradictedly, she learned from A. J. John-son) she wished to take pregnancy leave for 90 days be-ginning with the date of her delivery, which was estimat-ed to be 28 August. She in fact left work on 6 Septem-ber.About 1 November she requested her job back effec-tive 4 November but was advised by letter of 1 Novem-ber from Douglas Johnson that she would not be rehiredin the traffic department because "the work you were as-signed wasnot done properly and accurately." He wenton to say that the job was going to be computerized, andthus there would be no work for her in that departmentin any event. He indicated that should a job come openfor which she was qualified, she would be considered."B. Analysis and Concluding Findings1. InterrogationDouglas Johnson testified in connection with his inter-rogation of Carl Scott, as well as the others, "that I wasnot concerned with how they voted. I wanted to makethat perfectly clear at the outset, that I wasn't concernedabout their feelings about the union." He went on to tes-tify, however, that he had set up these meetings individ-uallywith the employees the week prior to the electionAlthough Johnson in his letter refers to Thompson's job as being a"clerical position," which apparently would be one excluded from thebargaining unit, there is no contention that Thompson was not in fact abargaining unit employee at the time she entered on maternity leave, northat the position for which she sought reinstatement following her preg-nancy is a bargaining unit position WXON-TVin order to discuss "their individual needs and concerns,"and "was the primaryreasonto find out if there wereany common elements that in fact were taking place orin fact any individual concerns."Johnson further testified he told Scott, "that in fact ifthey voted in the Union, it could be construed as a slapin the face to management.That is what I said."According to Scott, Johnson called him into the chiefengineer's office and asked if he was "in favor of theunion coming in." Scott said," no." Johnson then toldScott not to worry about what had happened in Febru-ary (apparently referring to the discussion concerningthe production department) and, according to Scott,Johnson said,"He wanted to squash this thing andsquash it big."Although the testimony of Scott and Johnson concern-ing this event differ in some minor respects, Johnson didnot deny Scott's testimony that he said he wanted "tosquash this thing and squash it big." That statement,along with Johnson's admission that a vote by employeesfor the Union would be considered "a slap in the face ofmanagement,"clearly removes the interrogation fromthe type approved by theBoard inRossmore House,269NLRB 1176 (1984).The interrogation concerning an employee's unionsympathies took place the week prior to an electionduringwhich the Company's chief operating officerstated that he wanted to squash the Union and thatvoting for the Union would be considered a slap in theface of management.Such aggressive comments implymore than innocent inquiry. Johnson's systematic interro-gation of employees was not the benign,trivial,or isolat-ed type of interrogation that sometimes the Board hasconcluded is not unlawful. Here, Johnson in fact interro-gated employees in an effort to assure them that their"concerns"were being considered,while at the sametime suggestingto them how unhappymanagementwould be were they to vote for the Union. I believe andconclude that Johnson's interrogation of Scott in July1985 was violative of Section 8(a)(1) of the Act.2.Elimination of production departmentThe Respondent stipulated that it unilaterally terminat-ed the production department on 30 August, and that thethree production department employees were discharged.The Respondent admits by stipulation that it did not bar-gain or attempt to bargain with the Union concerningthismatter.The Respondent argues that its decision to eliminatethe production department is not a mandatory subject ofbargaining.Inasmuch as the decisioninvolved a changein the course of its business, such was therefore not thetype of matter about which it is required to bargain withtheUnion, citingFirstNationalMaintenanceCorp. v.NLRB, 452U.S. 666 (1981), andOtis Elevator Co.,269NLRB 891 (1984). I disagree.At the outset it should be noted that whether the Re-spondent was economically justified in eliminating theproduction department is not an issue. Indeed, from thescanty facts of record, it appears that the production de-partment was not economically viable and that the Re-spondent could have its needs better met by outside pro-623duction.Nevertheless, the question is whether the Re-spondent'sdecision to eliminate three bargaining unitjobs was the type of thing about which it was obligatedto bargain with the Union.Although theallegation on this issueinvolves the Re-spondent's alleged refusal to bargain in good faith, I notethat the decision was made after the employees designat-ed the Union as their bargaining representative, eventhough the facts concerning the low productivity of theproductiondepartmenthad been known for manymonths.Such suggests discrimination in the Respondent's30 August decision. But discrimination in this respectwas not alleged.There is scanty evidence concerning the basis of theRespondent's decision. The principal evidence is that theproduction department's revenues for some time hadbeen less than the production department salaries. John-son testified that some of the equipment needed for pro-duction was not cost justified. Since the primary factorappears to have been the production department salariesagainst revenues,it is clear that the Respondent'sdeci-sion from a business standpoint turned substantially onlabor costs. Although there may have been other factorsinvolved, on this record I conclude that labor costs werepredominating.InOtis Elevator,the Board, in expanding on the ration-ale of the Supreme Court inFirstNational Maintenance,stated that under certain circumstances a company's de-termination to change the course of its business, notwith-standing loss of bargaining unit jobs, was not a mandato-ry subject of bargaining. The Board noted that the "deci-sion did not turn upon labor costs," though such mayhave been a factor. Thus, the decision was not one thatthe company had an obligation under Section 8(a)(5) oftheAct to negotiate with the union. Nevertheless, theemployer had a duty to bargain over its effects.And in any event, even if the initial decision to elimi-nate the production department was not a mandatorysubject of bargaining, the Respondent had the clear obli-gation under the Act to negotiate with the Union con-cerning the effects of the decision that in this case in-cluded the termination of three bargaining unit employ-ees. In no respect did the Respondent negotiate or eventell the Union of itsplans to eliminatethe production de-partment, nor give the Union an opportunity to negotiateconcerning the effects of this decision on wages, hours,and employment conditions of bargaining unit employ-ees.Accordingly, I conclude that by failing to bargainwith the Union concerning its decision of 30 August toeliminatethe production department and its failure tobargain with the Union over the effects of this decision,theRespondent violated Section 8(a)(5) of the Act. Ishall recommend an appropriate remedy.3.Creating the supervisory positionIt is alleged in paragraph 12(c) of the complaint thatabout 23 September, the Respondent created a new su-pervisory position (assistant chief operator), the jobduties of which included bargaining unit work. 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt is further alleged in paragraph 12(e) that about 30August, the Respondent unilaterally transferred bargain-ing unit work to supervisory employees.At the outset of the hearing the parties stipulated:Two, on or about September 23, 1985, Respondentcreated a new supervisory position of AssistantChief Operator,vestingthe job withsupervisory re-sponsibilitiesand with the work previously per-formed by the bargaining unit position of AssistantChief Operator without prior notice to or bargain-ing with the Charging Party.At that timethe assistantchief operator was GaryKing.Although the only evidenceconcerning the allega-tion of paragraph12(c) ofthe complaint is the stipula-tion,it is clear that the Respondent made Gary King'sjob as assistant chief operator a supervisory positionwhere before it had been included in the bargaining unit.Presumptively then, and undeniably, following 23 Sep-tember,King was a supervisor but continued to performsome of the work (if not all the work) that he had per-formed while a member of the bargaining unit. It istherefore clear that as a result of the Respondent's unilat-eral action, from and after 23 September the bargainingunit suffered a loss of work.The "loss of work is a change in the terms and condi-tions of employment which under Sec. 8(d) of the Act,the employer is obligated to bargain over with the union.Respondent's failure here to bargain over that changethus violates Sec. 8(a)(5)."LutheranHomes, Inc., 264NLRB 525 at fn. 2 (1982). Although the Respondentcontends that to be a mandatory subject of bargainingsuch a loss of unit work would have to be "substantial,"there is no evidence to rebut the reasonable presumptionthat in a small bargaining unit such as here, the loss ofone job would not be substantial.Although the record is sparse on this issue, I do con-clude that the Respondent's decision to make the assist-ant chief operator a supervisor had the result of reducingthe amount of work available to bargaining unit employ-ees by one job. Such therefore was the type of decisionover which the Respondent had a mandatory obligationto bargain. By unilaterally creating the job of assistantchief operator as a supervisory position,the Respondentviolated Section 8(a)(5) of the Act and an appropriateremedy will be recommended.About this time, the chief operator resigned and on 23September King was promoted to that job. This is al-leged in paragraph 12(d) to have been a unilateral act onthe part of the Respondent violative of Section 8(a)(5),againunder the rationale ofLutheran Homes,supra. Theparties stipulated:Number four, on or about September 23, 1985,GaryKing was promoted from the bargaining unitposition of Assistant Chief Operator to the supervi-sory position of Chief Operator. Following saidpromotion, King continued to perform his formerduties and [sic] in addition the supervisory duties ofChief Operator. This took place without notificationto or bargaining with the Union.It appears the General Counsel has alleged both (a) theassistant chief operator was removed from the bargainingunit and(b)when King was promoted he continued todo the workof assistant chief operator,which had beenbargaining unitwork. Thus,it appears that the very samework was lost to the bargaining unit twice on the sameday.The two stipulations appear simplyto be two ways ofstating the same violative conduct engaged in by the Re-spondent.King,the assistant chief operator,who hadbeen a bargaining unit employee,was taken out of thebargaining unit along with the work he was performing.Even if, as may be the case, on King's promotion TomBader was made assistant chief operator,there is stillonly one violationof the Act. Thebargaining unit lostthe work of the assistant chief operator.The chief opera-tor was always a supervisor.Thoughit is possible therewas additional loss of work to the bargaining unit, thisrecord does not reflect it.Iconclude that the Respondent did, in fact,violateSection 8(a)(5) of theAct byunilaterally creating a su-pervisory position and including in the duties of that po-sitionwork that had previously been doneby the bar-gaining unit.74.The request for informationIt is allegedthat by letter of 11 November, referred toabove,the Charging Party made a request for informa-tion relevant to the performance of its duties as the certi-fied representative of the bargaining unit employees, andthat the Respondent's refusal to furnish such informationwas violative of Section 8(aX5). The parties stipulated tothe general facts involved in this matter. The Respond-ent,however, takes the position that inasmuch as theCharging Party received this information during thecourse of this proceeding, specifically in the form of acopy of counsel's position statement to the Board,its ob-ligations under Section 8(a)(5) have been met.There can be little doubt of the Respondent's generalobligation under the Act to furnish the Union informa-tion it requests that is relevant to performance of its obli-gationsas the employees'bargaining representative.NLRB v. Acme Industrial Co.,385 U.S. 432 (1967), andNLRB v. Truitt Mfg.Co., 351 U.S. 149 (1956).The Respondent does not argue this proposition nordoes the Respondent contend that the information re-quested by the Charging Party was not in fact relevant,except as to thatrelatingto closure of the production de-partment.The Respondent contends that it ultimatelyfurnished the information by giving a position statementto the Board,whichlatermade itsway to the Union.The Board has long held that the mere fact that theUnionmay have obtained the information subsequent to7It is alleged in par.12(b) that the Respondent unilaterally subcon-tracted bargaining unit work, which paragraph of the complaint waswithdrawn.Similarly,itwas alleged in par.12(d) that on 8 November theRespondent unilaterally changed bargaining unit positions from full timeto part time thereby reducing bargaining unit work Neither the GeneralCounsel nor the Charging Party offered any evidence to support this alle-gationAccordingly,itwill be recommended that pars 12(b) and (d) bedismissed. WXON-TVits request does not militate against a finding that the em-ployer violatedthe Act innot being forthcoming whenthe information was requested.E.g.,K & KTransporta-tionCorp.,254 NLRB 722 (1981).In addition,here theRespondent never in fact furnished the information tothe Union.Itmaintains that the Union came on the infor-mation through other sources.Such is clearly not re-sponsive to the Employer's obligationsunder the Act.I therefore conclude that by failing to furnish the in-formation outlined in paragraph 12(f) of the complaint ina timely fashion,the Respondent violated Section 8(a)(5)of theAct. An appropriateremedy will be recommend-ed.5.Refusal to reinstate JoAnn ThompsonAs outlined above, JoAnn Thompson was the princi-pal organizer of the union activity and appeared as a wit-ness onbehalf of the Union at the representation hearingon 6 June. When the work of the film editing depart-ment, of which she was a member, substantially dissipat-ed, she was transferred to the traffic department in July,under the supervision of Kim Petrykowski.Thompson testified credibly and without contradictionthat she talked to Company President A. J. Johnsonwho told her that she could have a 90-day leave of ab-sence without pay and to communicate this to the officemanager, Garnet Bowden (stipulated to be a supervisor).Thompson wrote a memo to this effect and on 6 Septem-ber left work to have her baby. When she applied for re-instatement in November she was denied.Douglas John-son took the position, as he set forth in his letter, thatshe was an incompetent employee in the traffic depart-ment and that even if she could do the work, the Re-spondent intended to computerize that job and thus therewould be no work for her.8The evidence of Thompson's alleged incompetence isthe testimony of Kim Petrykowski to the effect thatduring the month that Thompson worked in the trafficdepartment she made more errors than other employees.Petrykowski, however, did testify that errors were maderoutinely.As best I can determine, employees in the traffic de-partment write instructions, on a "facility" sheet, to theengineering department as to when to put certain com-mercials on the air. The Respondent's principal, if notsole, source of income is from the airing of commercials,and if a commercial does not for some reason, the Re-spondent does not get paid. Commercials that do notmake it on the air are considered to have been "preempt-ed." Thus, when a commercial has not been broadcast, apreemption sheet is attached to the commercial contractand where known,the reason for the preemption isstated.The preemption can be the result of an error inthe traffic department (which the Respondent contendswas the case regarding the preemptions for whichThompson was allegedly responsible) or because the6At the time, the Respondent intended to computerize the workThompson and others had done in the traffic department but was unableto do soSince at leastmid-November the work has been performed as itwas prior to Thompson's leaving in September625commercial time was used for some other reason such asa speechby thePresident.In any event, at the end of each month, the traffic de-partment is furnished all the preemption sheets and for Ior 2 days Petrykowski will go over these in the presenceof all the traffic department employees while they aredoing their regular duties, and critique them. Petry-kowski calls out to various employees their errors. Ac-cording to Petrykowski, Thompson was not the only em-ployee who committed errors. Indeed, the Respondentbrought forth approximately nine boxes of materials rep-resenting contracts for about 6 months before and 6months after the events in this matter, which containedmany preemption sheets. No attempt was made to ana-lyze all the preemptions on all of these contracts, but suf-fice it that there were many preemptions of commercialspots.During Thompson's leave, Respondent put in her file18 preemption sheets, which totaled $3630 of lost reve-nue.Douglas Johnson testified these preemption sheetscover the month Thompson was employed in the trafficdepartment. Johnson testified that the station's revenue isapproximately $700,000 per month.Of 18 preemption sheets in Thompson's file only 12have her name.These 12 totalrevenue lossesof $2060.The other six preemption sheets, showing revenue lossesof $1570, do not contain any reference to Thompson, noris there any indication from the testimony of Johnson orPetrykowski as to why these particular sheets were inThompson's file. It appears, and I believe, that the Re-spondent placed in Thompson's personnel file all the pre-emption sheets for the month of July, regardless ofwhether the Respondent knew or had reason to believethat Thompson was responsible for the fact that the com-mercial did not run. Further, from Johnson's testimony itisunclear whether the preemption forms really establishrevenue-losing mistakes, or if so, who, if anyone, was re-sponsible.The preemptionsheets inThompson's file simply donot prove, as contended by the Respondent, that she wasa poor employee.Thompson was known bymanagement personnel, in-cluding Kim Petrykowski and Douglas Johnson, as anactivist on behalf of the Union. The Respondent har-bored animus against the Union, as demonstrated by itsinterrogation of Scott as well as its refusal to bargainwith the Unionsubsequentto the 30 August certification.And Thompson was treated differently from all otheremployees who took pregnancy leave (the parties stipu-lated that every other employee who had asked for aleave of absence for pregnancy was in fact reinstated onapplication). From these facts I conclude that the Gener-alCounsel made out a prima facie case of discriminationagainstJoAnn Thompson.The burden therefore shifted to the Respondent todemonstrate that it would have refused to rehire Thomp-son even absent her having engaged in union activity.Wright Line,251 NLRB 1083 (1980). I conclude that theRespondent failed to meet its burden. Indeed, I concludethat the Respondent's contention that Thompson was anincompetent employee was a pure fabrication. The al- 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDleged evidence of incompetence was not only unpersua-sive but is not credible.The testimony of Petrykowskisuggests that Thompson committed no more errors thanother employees in the traffic department,if she in factcommitted any errors.It is impossible to tell from thepreemption forms whether in fact the spots did not runas a result of an error or for some other reason. In anyevent, it is clear that in the regular course of businesscommercial spots are preempted.Johnson testified thatthe amount of revenue loss averages in the range of$3000 a month,or about the amount totaled on the pre-emption sheets that were attached to Thompson's file.The point is, preemption is common and is not in and ofitself an employment error.There is no persuasive evi-dence that Thompson committed any more employmenterrors than others and absent such,I find that Petry-kowski's testimony and her self-serving memo to John-son incredible.I believe that the Respondent refused to rehire theprincipal known activist on behalf of the Union follow-ing her pregnancy leave becauseof her union activityand because the employees had voted to select the Unionas their bargaining representative.Accordingly, I con-clude that by failing to reinstate JoAnn Thompson onher request,effective 4 November, the Respondent vio-lated Section 8(a)(3) of theAct, andI shall recommendan appropriate remedy.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unfairlabor practicesfound above,occurring inconnectionwith theRespondent's business,have a close,intimate,and substantial relationshipto trade, traffic, andcommerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe freeflow of commercewithin themeaning of Section2(6) and (7) of the Act.THE REMEDYHaving concluded that the Respondent has engaged incertain unfair labor practices,I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act, in-cluding offering immediate and full reinstatement to CarlScott,Robert Schade, Joseph Dzenowagis,and JoAnnThompson to their former jobs or,if those jobs nolonger exist,to substantially equivalent positions of em-ployment without loss of seniority,wages,or otherrights and benefits and make them whole for any lossesthey may have suffered in accordance with the provi-sions ofF.W. Woolworth Co.,90 NLRB 289 (1950), withinterest as provided for inFlorida Steel Corp.,231 NLRB651 (1977).See generallyIsisPlumbing Co.,138 NLRB716 (1962). Backpay for Scott and Schade is to com-mence 13 September,Dzenowagis 20 September, andThompson 4 November.[Recommended Order omitted from publication.]